Citation Nr: 9914873	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  91-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder secondary to the veteran's service-connected left 
knee disability.

2.  Entitlement to service connection for Hodgkin's disease.

3.  Entitlement to an increased evaluation for a partial 
medial meniscectomy of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1989.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a rating decisions of 
November 1989 and May 1990 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Louisville, Kentucky.  
In October 1991 and September 1992, the Board remanded the 
claim for the purpose of obtaining additional medical 
information.

After the claim was returned to the Board and upon developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a February 1997 letter of the 
additional evidence developed, and provided an opportunity to 
respond.  Additional arguments or comments were not 
forthcoming, and in May 1997, the Board rendered a decision 
from which the veteran appealed to the United States Court of 
Veterans Appeals (hereinafter the Court).  In [redacted], the Court upheld 
the Board's decision with respect to the issue of entitlement 
to service connection for a heart disability.  The Court 
however remanded the case to the Board for further 
development, concerning the veteran's claim for an increased 
rating for a left knee disability and entitlement to service 
connection for a right knee condition and Hodgkin's disease.  

In July 1998, the claim was remanded to the RO in accordance 
with the instructions provided by the Court.  It has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In service, the veteran was diagnosed as suffering from 
Hodgkin's disease.

3.  Medical evidence obtained since service suggests that the 
veteran's Hodgkin's disease began prior to her entry onto 
active duty.  Although the veteran has claimed that her 
military service may have aggravated her condition, medical 
evidence has not been submitted that would support her 
statements.  Additionally, medical evidence has not been 
submitted that links her Hodgkin's disease with her service 
or any incidents therein.

4.  The veteran has complained of pain in the right knee.  
Medical evidence has not been presented that would establish 
that the veteran suffers from an actual disability, 
condition, or disease of the right knee.  Moreover, 
conclusive medical evidence etiologically linking the pain in 
the right knee with her service-connected left knee 
disability has not been presented.

5.  The veteran's left knee disability does not aggravate the 
right knee condition.  A VA doctor has most recently said 
that the right knee condition has been caused by the 
veteran's obesity.  

6.  Upon examination, the veteran's left knee was shown to be 
stable.  Although it produces discomfort on use, limitation 
of motion has not been shown.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
Hodgkin's disease is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  A right knee disability was not incurred in or aggravated 
by active service, nor was it caused by or related to the 
veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.310 (1998).

3.  A right knee condition was not aggravated by the 
veteran's service-connected left knee disability.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.310(a) (1994); Allen v. Brown, 7 Vet. App. 439 (1995).

4.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Not Well-Grounded Issue

A claim for service connection must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran entered onto active duty in March 1988.  
Approximately three weeks after beginning her military 
training, the veteran was diagnosed as suffering from Stage 
IIAe, nodular sclerotic Hodgkin's disease.  She was 
subsequently treated for the condition and administratively 
discharged in February 1989.  Following her release from 
active duty, she applied for VA compensation benefits.  In 
her claim, she stated that her Hodgkin's disease did not 
exist before service and that because of said service, she 
developed the disease.  Alternatively, she contended that 
even if her disease existed before her entrance onto active 
duty, said duty aggravated the condition.

The veteran has not provided any medical statements or 
qualified opinions that support her contentions.  However, 
upon receiving the claim at the Board, and in order to insure 
that the veteran's claim received every consideration, we 
referred the claim to a VA medical advisor for an opinion.  
Dr. B. G. Jensen, Clinical Professor of Medicine at the 
University of California, San Francisco, and Staff Physician, 
Hematology - Oncology Section, of the VA Medical Center in 
San Francisco, was asked to review the veteran's file and 
offer an opinion concerning the veteran's claim.  A portion 
of that opinion is provided below:

The patient entered boot camp at Par[r]is 
Island on March 28, 1988 after a normal 
physical examination.  A chest radiograph 
was apparently not performed prior to the 
start of basic training.  Soon after 
arrival as stated in the personnel 
hearing, the patient noted the onset of a 
nonproductive cough, midsternal chest 
pain aggravated by the cough and malaise. 
. . . This led to chest radiograph which 
showed a large right sided anterior 
mediastinal mass.  After further 
evaluation a diagnosis of nodular 
sclerosis Hodgkin's disease was made and 
was staged as IIAe.  A narrative summary 
in the record states that the largest 
size of the mediastinal mass was 10.5 cm.  
She was treated with chemotherapy (ABVD x 
6) followed by radiotherapy.  She was 
administratively discharged on February 
23, 1989.  Follow up examinations have 
shown no evidence of recurrence of the 
malignancy.

It is clear based on the size of the 
tumor which was visible on a plain 
radiograph and the clinical presentation 
which a few days of starting active duty 
that it was a preexisting condition.  The 
doubling times of human tumors are very 
variable but the usual quoted range is 17 
days for Ewing sarcoma to over 600 days 
for some adenocarcinomas (ref:  DeVita, 
Cancer - Principles and Practice, 4th 
edition, p 61).  More rapid doubling 
times than this only occur in very 
aggressive non-Hodgkin's lymphomas such 
as Burkitts lymphoma.  There is very 
little information in the literature on 
the actual doubling times of clinical 
Hodgkin's disease.  In a study looking at 
cell cycle kinetics in malignant lymphoma 
which is very heterogeneous group of 
disorders, a small number of patients 
with Hodgkin's disease were included.  
The potential doubling time (assuming no 
cell loss) in the biopsy specimens from 
the patients with Hodgkin's lymphoma was 
29.2 days with a range of 20-140 days 
(ref:  Brons etal, Blood, 11/1/92, volume 
80, pp 2336-43).  Even if we would assume 
a doubling time half or even a tenth of 
the minimum of this range, it would be 
impossible to reach a 10.5 cm tumor in 
the time period from entry into service 
to diagnosis based on mathematical 
calculations of the tumor volume.

There is no evidence of any kind that 
physical exertion or training would in 
any way affect her undiagnosed Hodgkin's 
disease.  Therefore there was no 
aggravation of this preexisting but not 
diagnosed disease by the short time of 
basic training (emphasis added).

"A determination of service connection required a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease that incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  "To be well grounded, a claim 'need 
not be conclusive,' . . . but must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits."  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Furthermore, 
Congress specifically limits entitlement for service-
connected diseases or injuries to cases where such incidents 
have resulted in disabilities.  See 38 U.S.C.A. § 1110 (West 
1991 & Supp. 1998).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran maintains that her Hodgkin's disease was somehow 
related to her military service.  Yet, the only evidence to 
support her claim are her own assertions.  She has not 
provided any credible medical statements or records that 
would etiologically link her carcinoma with her military 
service.  Moreover, she has not submitted any credible 
medical evidence that would corroborate her statements that 
her carcinoma was aggravated by her military 
service/training.  She has only provided her own opinion.   
Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate her carcinoma with conditions suffered from while in 
service, or her service in general, do not constitute a well-
grounded claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is "plausible" or "possible" is required.).  

Therefore, it is the decision of the Board that the veteran's 
claim for entitlement to service connection for Hodgkin's 
disease, and the residuals thereof, is not well-grounded, and 
it is denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) (en 
banc).  In denying this appeal as not well grounded, there is 
no prejudice to the veteran as she is allowed to start with a 
clean slate should she obtain pertinent evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

The veteran may argue that when the Court granted her 
attorney's Joint Motion for Remand of the BVA Decision as to 
Three Issues, for Dismissal of the Remaining Issue, and to 
Stay Further Proceedings, that all parties agreed that the 
claim was well-grounded and that the issue would be 
adjudicated on the merits.  See Pages 4 and 5.  The Board has 
reread those pages, along with page 7 and the Court's Order; 
the Board believes that the Joint Motion and the Order does 
not force the Board to find the issue well-grounded 
especially if and when there is no medical evidence 
etiologically linking the veteran's disability with her 
military service.  To do so would be in violation of Caluza 
et al.  The Board additionally finds that if there had been 
medical evidence etiologically linking the veteran's pre-
existing service Hodgkin's disease with her military service, 
or if there had been medical evidence suggesting that the 
condition was aggravated by her military tenure, the claim 
would have been well-grounded and it would have been 
appropriate to decide the claim on the merits.  Since said 
evidence was not submitted, finding the claim well-grounded 
would have been clearly and unmistakably erroneous, and the 
Board's decision would have been faulty on the four corners 
of the document. 

To further expand on the above discussion, does the Board's 
finding of a not well-grounded claim contravene and ignore 
the Court's action thus producing a Stegall [v. West, 11 Vet. 
App. 268 (1998)] transgression?  In Stegall, the Court held 
that:

The . . . circumstances . . . demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders. . . 
Finally, we hold also that where, as 
here, the remand orders of the Board or 
this Court are not complied with, the 
Board itself errs in failing to insure 
compliance. . . 

Stegall, at 271.  

In the Joint Motion for Remand of the BVA Decision as to 
Three Issues, for Dismissal of the Remaining Issue, and to 
Stay Further Proceedings, the veteran's attorney wrote:

Accordingly, remand of issue 3 is 
required for readjudication based upon 
all the evidence and pursuant to all 
applicable statutes, regulations and case 
law, including those addressed in the 
foregoing discussion.  Also, in 
adjudicating the merits of Appellant's 
claim, the Board must take into account 
the statutory and regulatory requirements 
concerning the presumption of sound 
condition, and, if indicated, of 
aggravation. . . . 

Hence, did the Board err when it did not adjudicate the claim 
on the merits and thus violate the Court's directions [a 
violation of Stegall]?  The Board believes not.  In reading 
the attorney's two sentences, the Board finds that they can 
be contradictory and in opposition to one another.  That is, 
in the first sentence, the Board is compelled to evaluate the 
claim in accordance with all statutes and case law including 
Caluza.  If the suppositions of Caluza are met, then, 
following the second sentence of the attorney's statement 
(and the Board is in agreement with the attorney's 
contentions), the Board must fully adjudicate the claim 
taking into account the presumption of soundness and 
aggravation.  However, if the benchmark case of Caluza, the 
precepts thereof, along with the progeny of Caluza, are not 
met, then an adjudication on the merits of the claim is not 
proper.  To do otherwise, that is to ignore any Caluza 
deficiencies, find the claim well-grounded, and then decide 
the case on the merits, would be erroneous.  The Board would 
be committing a fatal error - one that was arbitrary, 
capricious, an abuse of discretion, and not in accordance 
with the law.  Therefore, the Board finds that in finding 
that the claim is not well-grounded, it is not violating the 
Court's Stegall doctrine and it is, in fact, following the 
somewhat equivocal, if murky, request of the veteran's 
representative.

The veteran's attorney may also assert that the Board's 
reasoning is contrary to the Court's decision in Hampton v. 
Gober, 10 Vet. App. 481 (1997).  In Hampton, the veteran 
appealed a Board's decision that had found Mr. Hampton's 
claim for service connection for a left knee disability not 
well-grounded.  The Board denied the claim on the grounds 
that the medical records did not show a current knee 
disability.  The Court, citing Caluza, noted that the 
veteran's service medical records showed treatment for 
bilateral knee pain.  Moreover, Mr. Hampton's discharge 
physical provided a diagnosis of a bilateral knee condition.  
Within one month of his discharge, the veteran filed a claim 
for VA benefits.  The Court found that the diagnosis of a 
bilateral knee condition contained in the separation 
examination report provided evidence of both a current left 
knee condition and a relationship to service.  

Additionally, the Court noted that while a VA Compensation 
and Pension Examination did not produce express findings of a 
left knee disability, the absence of those findings did not 
plausibly support a finding that Mr. Hampton did not have a 
current left knee condition.  Accordingly, because there was 
medical evidence of record that Mr. Hampton currently 
suffered from a left knee disability, that he experienced 
bilateral knee pain in service, and that the knee condition 
could be linked to service, the Court held that the claim was 
well-grounded.  As such, the Court found that the VA had a 
duty to conduct a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's claimed disability.

The claim before the Board differs greatly from Hampton.  The 
Board readily admits that the veteran suffered from Hodgkin's 
disease while in service.  Moreover, she now has some type of 
residuals from that disease.  Thus, the veteran's claim meets 
the first two prongs of the three-part test annotated in 
Caluza, and it is in fact very similar to the fact pattern in 
Hampton.  However, as the Board has noted previously, the 
veteran has not provided ". . . medical evidence of a nexus 
between an in-service injury or disease and the current 
disability."  Id.  She has not proffered evidence showing 
that her condition did not begin prior to service, or, in the 
alternative, that a pre-existing condition was aggravated by 
her military service.  

In other words, she has not met the third requirement of the 
three-part test of Caluza.  Not only has the Board obtained 
qualified, believable medical evidence that does not 
etiologically link the veteran's Hodgkin's disease with her 
service, but in over eight years, the veteran has never 
bothered to produce/submit medical evidence contradicting the 
VA's medical evidence.  The Court in Hampton never said that 
the VA could totally disregard Caluza and the third prong 
test thereof.  Also, the Court never said that if there was 
medical evidence disavowing the contentions of the veteran 
that the VA was required to ignore the tenets of Caluza and 
find the claim well-grounded.  Therefore, it is the 
conclusion of the Board that Hampton does not apply to this 
case.

II.  Service Connection - Right Knee
Well-Grounded Issue

As stated above, a claim for service connection must be well-
grounded.  A well-grounded claim requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  In this regard, the claims folder 
contains medical records that insinuate that the veteran may 
have a right knee disorder and that it may be related to her 
service-connected left knee disability.  Therefore, it is 
concluded that the veteran has presented a well-grounded 
claim.  Additionally, the facts relevant to this appeal have 
been properly developed and the obligation of the VA to 
assist the veteran in the development of her claim has been 
satisfied.  Id.

Service connection for VA disability compensation purposes 
will be awarded for any disease or injury that was incurred 
or aggravated during the veteran's active service or was 
initially to a degree of 10% or more within an applicable 
presumptive period.  See 38 U.S.C.A. §§ 1110, 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307 (1998).  
Furthermore, when a disease was not initially manifested 
during service or within the applicable presumption period, 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998).  

Moreover, per 38 C.F.R. § 3.310 (1998), a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered as part of the 
original decision.  Further, pursuant to the Court's 
directions in Allen v Brown, 7 Vet. App. 439 (1995), where 
service connection is sought on a secondary basis, service 
connection may be granted for a disability which is not only 
proximately due to or the result of a service-connected 
condition, but may also be granted where a service-connected 
disability has aggravated a nonservice-connected disability, 
with compensation being paid for the amount of disability 
which exceeds :the degree of disability existing prior to the 
aggravation".  The Court held, in part, that ". . . 
pursuant to § 1110 and § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation".

The veteran claims that she has a ratable right knee 
disability and that this condition is related to her service-
connected left knee condition.  She contends that she suffers 
from pain and discomfort, along with a decrease in her 
mobility, and asks for VA benefits for this "condition".

Service medical records fail to mention any type of injury to 
the right knee.  These same records do nor report any 
treatment for or findings indicative of a right knee 
disorder.  Although the veteran complained of right knee pain 
prior to her separation examination, the examination itself 
failed to produce a concrete diagnosis of a right knee 
disability or condition.  When the veteran originally applied 
for VA benefits in 1989, she did not complain of a right knee 
condition.  See VA Form 21-526, Veteran's Application for 
Compensation or Pension, March 8, 1989.  However, upon 
examination in conjunction with her application for benefits, 
the examining physician did note that there was crepitus, 
tenderness, and pain in the right knee.  VA Form 21-2545, 
Report of Medical Examination for Disability Evaluation, with 
attachments, May 3, 1989.   

Nine months later, both of the veteran's knees were examined.  
VA Form 21-2545, Report of Medical Examination for Disability 
Evaluation, with attachments, February 13, 1990.  The 
examiner found that there was minimal instability in the 
right knee.  He did not, however, conclude that the right 
knee condition was related to or caused by the left knee 
disability or the veteran's military service.

In 1991, the veteran was seen for problems involving the 
service-connected left knee.  SF 509, Progress Notes, June 
10, 1991.  Upon completion of the examination, the doctor 
wrote that the right knee was "totally normal", i.e., a 
disability of the right knee was not found.  That same year, 
the veteran underwent another examination to ascertain the 
nature of any right knee disorder.  SF 513, Consultation 
Sheet, November 27, 1991.  While the examiner reported that 
the veteran complained of pain in the right knee, the 
examiner could not find any objective physical findings of a 
disability or condition of the knee.  The examiner did 
however write:

	. . . it is possible for her 
subjective complaints [about the right 
knee] to be caused by [an] increased 
usage [of the knee] because of the left 
knee.

Also in 1991, the veteran was seen by Dr. C. L. Witten, Jr.  
Doctor's Notes, September 18, 1991.  Dr. Witten examined the 
veteran and found:

	. . . Examination of her right knee 
is normal with the exception of some 
tenderness of a plica on the medial 
retinaculum. . . 

IMPRESSION:  I think her right knee is 
having some pain secondary to a plica 
syndrome. . . 

Three months later, the veteran was again seen by Dr. Witten.  
He repeated the diagnosis given in September of 1991.

The veteran underwent two more examinations by the VA in 
conjunction with this claim.  The first examination occurred 
in 1993.  Joints Exam, January 8, 1993.  At the conclusion of 
that exam, the doctor wrote that the veteran's right knee 
instability "could be secondary to" the left knee 
condition.  However, in 1995, a different examiner wrote that 
although the veteran complained of tenderness, he could not 
diagnose an actual, ratable disability of the right knee.  
Joints Exam, October 11, 1995.

As a result of the Court's action on this case, the Board 
remanded the claim in July 1998 for the purpose of obtaining 
additional medical evidence with respect to the veteran's 
right knee.  An orthopaedic examination was conducted 
resulting in the following:

	. . . On physical examination of the 
right knee, the patient was found to have 
range of motion of zero to 135 degrees of 
flexion.  There was no varus valgus 
laxity of the collateral ligament.  The 
patient had a negative Lachman's test and 
a negative anterior/posterior drawer 
test.  She has very mild crepitus of the 
patellofemoral joint with active range of 
motion.  She also had a negative 
McMurray's test and Epley's test.  There 
were no palpable masses and there were no 
effusions present.  There was no swelling 
noted around the knee.

Orthopaedic Exam, August 15, 1998.

The veteran was given a diagnosis of "right knee pain, with 
mild patellofemoral crepitus, which is most likely due to 
anterior knee pain syndrome".  The examiner further stated:

. . . In response to the question 
regarding whether or not any right knee 
condition was found, the patient had what 
is described as anterior patellar pain 
syndrome.  This was previously referred 
to as either a chondromalacia patella or 
occasionally attributed to 
osteochondritis; however, in current 
orthopaedic thinking this is a diagnosis 
that can only be made with arthroscopy 
and so at the present time I would call 
this only anterior knee pain syndrome, 
which is not unusual in young black 
females who are overweight, as this 
patient is.  [Emphasis added.]  I do not 
believe that her left knee disability has 
increased the severity of the condition 
in the right knee at all.  There is no 
evidence of that at the present time.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Although two separate 
VA physicians have said that the veteran's right knee pain 
may be caused by her service-connected left knee condition, 
the Board finds it difficult to imagine more equivocal 
statements.  That is, they have said, on one hand, the 
veteran has a right knee disability that is related to the 
left knee, and then they have changed their statements by 
saying that they are unsure why the veteran has pain and that 
she does not have an actual, ratable condition of the right 
knee.  

The Board finds it difficult to imagine more ambiguous 
statements.  The Court made it clear in Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) and Gabbard v. Derwinski, No. 90-1463, 
(U.S. Vet. App. Sept. 21, 1992), that medical possibilities 
and unsupported medical opinions carry negligible probative 
weight.  Additionally, the Court in Tirpak further commented 
that medical evidence which merely indicates that the alleged 
disorder "may or may not" exist [or may or may not be 
etiologically related], is too speculative to establish the 
presence or relationship of the disorder claimed.  See also 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Molloy v. Brown, 9 Vet. App. 
513, 516 (1996); Watai v. Brown, 9 Vet. App. 441, 443 (1996); 
and, Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Therefore, the Board finds that the statements by the 
examiners not to be persuasive.

The veteran has stated on numerous occasions that her knee 
conditions are related or that the left knee has caused 
problems with the right knee.  Yet, despite her statements, 
she has not proffered positive medical records, opinions, or 
treatises that would corroborate her contentions.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate her right knee disorder with her left knee condition 
do not even constitute a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Since the 
veteran's statements are insufficient to well-ground her 
claim, they are certainly inadequate to be the only 
supporting evidence for her claim. 

In evaluating the veteran's claim, the Board has placed 
considerable weight on the actual service records, the 
contemporaneous medical documentary records, and the medical 
data obtained since 1989.  The Board opines that the 
preponderance evidence is against the veteran's claim, and, 
it is unable to render a decision favorable to the veteran.  
Consequently, service connection for a right knee condition 
is denied.

In reaching the above conclusion, the Board has considered 
all potential avenues for service connection including 
entitlement based upon aggravation of a nonservice-connected 
disability which is found to be proximately due to or the 
result of a service-connected disability pursuant to the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995).  As 
reported, a VA doctor has not linked the veteran's complaints 
of pain and discomfort of the right knee with the service-
connected left knee.  He has, instead, associated the 
veteran's right knee disorder with her corpulence.  There is 
no medical opinion of record that positively, and without 
reservation, interrelates the two knee conditions.  Moreover, 
no medical opinion is of record that suggests or insinuates 
that a percentage of the veteran's right knee disability is 
due to the left knee condition.  Therefore, it is the 
conclusion of the Board that the evidence does not support 
the veteran's claim, and her request for service connection 
for a right knee disability secondary to a service-connected 
left knee condition is denied.

II.  Increased Evaluation

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations [however] do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  While the evaluation of a service-
connected disability requires a review of the appellant's 
medical history with regard to that disorder, the Court has 
held that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1998).

In service, the veteran aggravated a pre-existing left knee 
injury and upon applying for VA compensation benefits, 
service connection was granted for this condition.  VA Form 
21-6796, Rating Decision, November 24, 1989.  Upon review of 
the evidence, a 10 percent disability rating, based on the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5257 
(1989), was assigned.  After receiving notification of that 
rating decision, the veteran appealed claiming that her left 
knee condition was underrated.  Since appealing the original 
decision, the disability rating has been increased to 20 
percent.

Per 38 C.F.R. Part 4, Diagnostic Code 5257 (1998), slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, will warrant a 10 percent evaluation.  A 
20 percent evaluation requires moderate impairment, and a 30 
percent evaluation requires severe impairment.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  Diagnostic Code 5260 provides that where flexion is 
limited to 45 degrees, a 10 percent rating will be assigned, 
and where it is limited to 30 degrees, a 20 percent rating 
will be assigned.  38 C.F.R. Part 4, Diagnostic Code 5260 
(1998).  Diagnostic Code 5261 provides that where extension 
is limited to 10 degrees, a 10 percent rating will be 
assigned, and where it is limited to 15 degrees, a 20 percent 
rating will be assigned.  38 C.F.R. Part 4, Diagnostic Code 
5261 (1998).  Under 38 C.F.R. § 4.71a, Plate II (1998), a 
normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  These evaluations include 
an assessment of the impact of the disability on the 
veteran's daily life, including pain. 38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
Part 4, 5257, 5010, 5260, 5261 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1995) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board must consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 
(1998), separate from any consideration of the veteran's 
disability under the diagnostic codes.  See DeLuca, 8 Vet. 
App. 202, 206 (1995).  Functional loss may occur as a result 
of weakness or pain on motion of the affected body part. 38 
C.F.R. § 4.40 (1998).  The factors involved in evaluating, 
and rating, disabilities of the joints include:

weakness;
 fatigability; 
incoordination;
restricted or excess movement of the 
joint; or,
 pain on movement.

38 C.F.R. § 4.45 (1998).  These factors do not specifically 
relate to muscle or nerve injuries independently of each 
other, but rather, refer to overall factors that must be 
considered when rating the veteran's joint injury.  See 
DeLuca, 202 Vet. App. 202, 206-07 (1995).

In 1995, the veteran underwent an orthopaedic examination to 
learn the extent of her left knee disability.  Joints Exam, 
October 11, 1995.  Flexion of the knee was noted to be 5 to 
135 degrees, with some lateral instability.  Although there 
was mild edema around the patella, the doctor did not find 
tenderness or deformity.  He did report however that there 
was decreased muscle strength in the lower extremity and a 
minimal drawer's sign was found.

Another examination of the disabled knee was accomplished in 
August 1998.  Orthopaedic Exam, August 15, 1998.  The results 
are listed below:

On examination of the left knee, there 
was no effusion present, nor was there 
any swelling present.  There was a well-
healed scar overlying the patellar tendon 
and distal pole of the patella and the 
proximally tibial tuberosity.  There was 
also a well-healed scar on the lateral 
distal femur.  The patient had range of 
motion of zero to 135 degrees of flexion.  
She had no collateral varus valgus 
laxity.  She had an approximately 1+ 
positive Lachman's test on the left knee, 
meaning that is was not grossly positive, 
but it was slightly increased from that 
of the right knee.  The anterior and 
posterior drawer tests were negative.  
The patient also had negative Epley's and 
McMurray's tests.  There was very mild 
crepitus of the patellofemoral joint 
noted.  There was some sensitivity of the 
scar on the lateral aspect of the distal 
scar overlying the tibial tuberosity.

The diagnosis was "left knee pain, status post left anterior 
cruciate ligament reconstruction". 

The examiner further noted:

. . . At the present time the patient's 
knee does not display any gross 
instability. There are no signs of 
meniscal tear and there is no effusion or 
swelling present.  The patient does not 
display any overt signs of pain with 
physical examination of her left knee.  I 
was asked to determine whether or not the 
damage to the left medial meniscus would 
effect the patient during the performance 
of normal working movements of the left 
knee and effect her strength, 
coordination and endurance.  There were 
no physical examination signs of left 
medial meniscal damage at the time of 
this examination.  The patient had 
negative McMurray's and Epley's tests.  
There was no joint line tenderness noted, 
nor was there any popping or clicking 
noted of either meniscal horn on physical 
examination.  I do not believe at the 
present time the patient's medial 
meniscus is causing any incoordination of 
movement or any adverse effects on her 
strength and coordination in the left 
knee.  I also do not believe that there 
is any significant functional loss due to 
pain in the left knee.  There was no 
evidence of any disuse atrophy in the 
patient's quadriceps and hamstrings.  Her 
gastrocnemius muscles were in good shape 
and they were symmetric with the right 
side.  I found no evidence of ankylosis 
and there were no adhesions due to 
contracting scars; however, there was 
mild crepitus of the patellofemoral 
joint, which was present bilaterally.  
There was no weakened movement of the 
left knee.  There was no evidence that 
the patient would have any excessive 
fatigability or incoordination of that 
extremity.  The patient also did not 
appear to have any signs of posttraumatic 
arthritis of the left knee. . . .

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The Board notes that 
the veteran's left knee is not precluded from nearly a full 
range of motion in that flexion is not limited.  Moreover, 
the latest examination results, along with the various 
treatment records submitted in support of the claim, do not 
show muscle spasms around the knee.  While the veteran 
complained of the knee occasionally "giving out", when last 
tested, it was not found to be unstable.  The Board further 
notes that while the veteran takes medication to relieve the 
pain caused by the knee, she has not sought physical therapy.

Therefore, while the Board does not wish to appear 
parsimonious in the granting of an increased evaluation, it 
may only do so where there is evidence that supports such a 
grant.  Thus, it is conclusion of the Board that while the 
veteran may suffer from pain and discomfort, along with 
occasional, sporadic instability, the range of motion of the 
knee is not compromised.  Moreover, the indicators of a more 
severe condition, such as ankylosis, chronic swelling, and 
laxity or subluxation, have not been found.  The Board opines 
that the 20 percent evaluation currently assigned to the 
condition adequately compensates the veteran for the 
limitations she now suffers.  Hence, the veteran's petition 
for an increased evaluation for this disability is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.10, Diagnostic Codes 5010 and 5257 
(1998).

The veteran may argue that she should be rated higher based 
on the Court's previous pronouncements in DeLuca (see 
discussion above).  While functional loss and pain on motion 
must be considered in the evaluation of service-connected 
musculoskeletal disabilities under DeLuca, it is the 
conclusion of the Board that the veteran's complaints of pain 
in the left knee are adequately contemplated by the assigned 
20 percent rating.  

The Board adds that the veteran could be entitled to a 
separate 10 percent rating for painful motion where arthritis 
is established by x-ray evidence even though there is no 
actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991); see also VAOPGCPREC 23-97.  X-ray 
film evidence showing arthritis has not been presented.  
Consequently, a separate 10 percent rating is not for 
application.

Therefore, the Board concludes that evidence indicative of a 
more severe disability has not been presented, and an 
increased rating for a disability of the left knee is denied. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.10, Part 4, Diagnostic Code 5257 
(1998).


ORDER

1.  Entitlement to service connection for a right knee 
disorder is denied.

2.  Entitlement to service connection for Hodgkin's disease 
is denied.

3.  Entitlement to an increased rating for partial medial 
meniscectomy, left knee, currently evaluated as 20 percent 
disabling, is denied. 





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.
  The Board notes that between the time that the claim first came before the Board in 1991 and when it was 
returned by the Court to the Board in 1998, the veteran has not provided any additional medical evidence that 
would corroborate her claim.


